DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US-2013/0225018) in view of Kim (US-7254853).
As to claim 12, Peterson teaches an inflatable system comprising first and second bladders joined by zippers 104 at abutting sidewalls thereof. (see Peterson figure 2, 5, 6, 7 paragraph 0027).
Peterson does not teach tethers, but does appear to show webbing connecting top and bottom walls of the inflatable bladders (see figures 6, 7, the lines running parallel to the zippered seam are believed to be wear webbing is connected to the top and bottom walls) .  Kim teaches an inflatable system with three bladders (see Kim figure 6a, 6b, column 3 lines 49-53) that are independently inflatable/deflatable through valves 15 (see column 3 lines 30-35 and lines 62-66). The bladders each include tethers 14 that connect top and bottom walls (see figures 1-6, column 3 lines 22-35). The system further includes membranes 17 and sidewalls 13 as claimed (see figures 1-6 column 3 lines 55-57). It would have been obvious to one of ordinary skill in the art to include tethers as taught by Kim in order to better retain the shape of the bladder when inflated.
As to claim 14, the zippers 104 are shown connecting abutting sidewalls of adjacent bladders together (see figures 5-7). 

Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US-2013/0225018) in view of Kim (US-7254853) and further in view of Tresenfeld (US-7509699).
As to claim 15, Peterson does not include a third bladder layerd on top of the first bladder as claimed.  Tresenfeld teaches a third bladder 104 including a top wall, a bottom wall opposite of the top wall, a sidewall extending between and connected to perimeter edges of the top and bottom walls the sidewalls of which abut those of the first bladder (see Tresenfeld figure 4).  It would have been obvious to include with an inflatable system according to Peterson in view of Kim to include a third bladder as taught by Tresenfeld layered on top of the first bladder in order provide multiple layers of bladders to permit customizing of the shape of the inflatable system.


Allowable Subject Matter
Claims 1, 7, 9-11, 18 and 20 are allowed.
Claims 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1 and 18, the amendment narrows the scope of the claim such that a person of ordinary skill in the art would not have found the combination of each and every limitation obvious without using the applicant’s disclosure as a roadmap.  
Regarding claim 16 and 17, the particular configuration of zippers is not taught in the art.  The nearest art is Foggett (US-2006/0278628) which teaches first and second zippers 29 and 26 (see Foggett figure 5) holding cover layers onto an inflatable system.  But this does not reasonably suggest the claimed configuration of bladders and zippers.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E VERAA whose telephone number is (571)272-2329. The examiner can normally be reached M-F, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CeV/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636